DETAILED ACTION
Claim Amendments
The claims dated 12/15/20 are entered. Claims 1-15 remain cancelled. Claims 16-18, 21, 30, and 32 are amended. Claims 36-37 are newly entered. Claims 16-37 are pending and addressed below.

Allowable Subject Matter
Claim 16-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 16 and 37, the prior art does teach many of the recited limitations, such as in DE 100 49 890 A1, however, including a ridge (Fig. 16, second ridge 49 from the top) which extends from the side opposite the first medium outlet port (48) and perpendicular to the longitudinal direction (see Fig. 16). However, the channel formed by this ridge does not force the first medium to run “first towards, then around, and thereafter away from the second medium inlet port” as recited. In the prior art, the channel formed by the protruding ridge runs immediately around the second medium inlet port (44) as it exits the transfer region (between the two central 49 in Fig. 16).
To clarify the previously stated reasons for allowability for claim 21, the prior art (see DE 100 49 890) does teach multiple ridges (which would correspond to the two uppermost 49 in Fig. 16) but not that the distal ridge “runs up to the second medium inlet port” as neither ridge of ‘890 extends all the way to 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763